Case 2:20-cv-05027-CBM-AS Document 58-7 Filed 04/13/21 Page 1 of 6 Page ID #:1252




                          KANEGAWA DECLARATION
Case 2:20-cv-05027-CBM-AS Document 58-7 Filed 04/13/21 Page 2 of 6 Page ID #:1253




 1                          DECLARATION OF ALEX KANEGAWA
 2      I, ALEX KANEGAWA, declare and state as follows:
 3      1. I have personal knowledge of the facts stated below and if called upon to testify to
 4 these facts, I could and would do so competently.

 5    2. On Thursday, March 25 2021, I attended a demonstration around the Echo Park
 6 area. LAPD shot a less lethal projectile into the bottom half of my right arm between by

 7 elbow and shoulder. I was shot by LAPD while trying to move my partner away from

 8 officers as she was shot in the abdomen at close range. I estimate the distance between

 9 the muzzle of the weapon and my arm was around three feet. Attached hereto as Exhibits

10
     __ - __ are true and correct versions of photographs of my injury.
11         I declare under penalty of perjury under the laws of the United States and the
12 State of California that the foregoing is true and accurate.

13        Executed on Tuesday, April 6, 2021 at Los Angeles, California.
14

15                               ___________________________
16                                       ALEX KANEGAWA
17

18
19

20

21

22

23

24

25

26
27

28

                                                -1-
                                 DECLARATION OF ALEX KANEGAWA
Case 2:20-cv-05027-CBM-AS Document 58-7 Filed 04/13/21 Page 3 of 6 Page ID #:1254




                            EXHIBIT 13
Case 2:20-cv-05027-CBM-AS Document 58-7 Filed 04/13/21 Page 4 of 6 Page ID #:1255
Case 2:20-cv-05027-CBM-AS Document 58-7 Filed 04/13/21 Page 5 of 6 Page ID #:1256




                                 EXHIBIT 14
      EX
Case 2:20-cv-05027-CBM-AS Document 58-7 Filed 04/13/21 Page 6 of 6 Page ID #:1257
